Citation Nr: 0413420	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for neuropathy of 
the tibial and peroneal nerves of the left lower extremity, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left tibia fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January to June of 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.


REMAND

Upon initially reviewing the record, the Board notes that the 
veteran has not been afforded a VA examination for his 
service-connected left lower extremity disorders since June 
2001, approximately three years ago.  More contemporaneous 
examination findings are needed, as the results from the June 
2001 VA examination may no longer provide an accurate 
reflection of the degree of the veteran's disability picture.

Moreover, a review of the veteran's post-service VA 
examination reports reflects that his service-connected 
residuals of a left tibia fracture have involved both the 
left knee and the left ankle, and disability of both joints 
is contemplated in the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2003).  Nevertheless, the veteran's 
June 2001 VA examination addressed only range of motion of 
the left foot, with no commentary as to range of motion or 
other symptoms, other than strength, of the left knee.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

2.  The RO should then afford the veteran 
a VA examination, with an appropriate 
examiner, to determine the severity of 
his service-connected neuropathy of the 
tibial and peroneal nerves of the left 
lower extremity and residuals of a 
fracture of the left tibia.  The examiner 
is requested to review the entire claims 
file in conjunction with the examination.  
The examination should encompass range of 
motion testing of the left knee and 
ankle, a description of the extent of any 
painful motion or functional loss due to 
pain, and an analysis of all current 
neurological symptoms.  Further testing, 
to include x-rays and an EMG, is left to 
the option of the examiner, should he or 
she deem such testing to be necessary.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  

3.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
increased evaluations for neuropathy of 
the tibial and peroneal nerves of the 
left lower extremity and residuals of a 
left tibia fracture.  If the 
determination of one or both of these 
claims remains less than fully  favorable 
to the veteran, the RO should furnish him 
with a Supplemental Statement of the Case 
(with the provisions of 38 C.F.R. 
§§ 3.102 and 3.159 (2003) included) and 
afford him a reasonable period of time in 
which to respond before the case is 
returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  The veteran is free 
to submit additional material in conjunction with this 
appeal.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


